     Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1953 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12     TODD HALL, KEVIN BRANCA,                            Case No.: 3:19-cv-01715-JLS-AHG
       individually and on behalf of all others
13                                                         ORDER RESOLVING JOINT
       similarly situated, et al.,
                                                           MOTION FOR DETERMINATION
14                                       Plaintiffs,       OF DISCOVERY DISPUTE AND
15     v.                                                  DENYING DEFENDANT’S MOTION
                                                           TO COMPEL
16
       MARRIOTT INTERNATIONAL, INC.,
17                                     Defendant.          [ECF No. 101]
18
19
20           Before the Court is Plaintiff Kevin Branca (“Plaintiff”) and Defendant Marriott

21     International, Inc.’s (“Defendant”) Joint Motion for Determination of Discovery Dispute.

22     ECF No. 101. Defendant seeks an order from the Court compelling Plaintiff to produce

23     documents relating to various ticket purchases, to which Plaintiff objects. Id. For the

24     reasons set forth below, Defendant’s motion to compel is DENIED.

25           I.    FACTUAL BACKGROUND

26           On September 9, 2019, Plaintiff Todd Hall filed this putative class action alleging

27     unjust enrichment and violations of California’s Consumers Legal Remedies Act

28     (“CLRA”), Cal. Civ. Code §§ 1750 et seq.; False Advertising Law (“FAL”), Cal. Bus. &


                                                       1
                                                                               3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1954 Page 2 of 11



 1     Prof. Code §§ 17500 et seq.; and Unfair Competition Law (“UCL”), Cal. Bus. & Prof.
 2     Code §§ 17200 et seq.1 See generally ECF No. 1. On November 22, 2019, Plaintiff Hall
 3     filed his First Amended Class Action Complaint, adding causes of action for negligent
 4     misrepresentation, concealment/non-disclosure, and intentional misrepresentation. See
 5     generally ECF No. 15. On January 11, 2021, Plaintiff Hall filed his Second Amended Class
 6     Action Complaint, which retained all causes of action and added three Plaintiffs:
 7     Julie Drassinower, a California resident who booked her room in New York on the Marriott
 8     website; Kevin Branca, a California resident who booked his room in Hawaii on the Costco
 9     Travel website; and Jesse Heineken, a Kansas resident who booked his room in California
10     on the Marriott website. ECF No. 54 at ¶¶ 66–95.
11           On May 27, 2021, Plaintiff Hall and Plaintiff Branca filed the operative Third
12     Amended Class Action Complaint, which retained all causes of action, removed Plaintiffs
13     Drassinower and Heineken, and added a third Plaintiff from a related case,
14     George Abdelsayed, a California resident who booked his room in California on the
15     Marriott app. ECF No. 82 at ¶¶ 75–76; see ECF No. 78 at 4 (consolidating Hall and
16     Abdelsayed cases and requiring the filing of a consolidated complaint). The operative Third
17     Amended Class Action Complaint was also filed on behalf of both a “Nationwide Class”—
18
19
20     1
         The CLRA prohibits “unfair methods of competition and unfair or deceptive acts or
21     practices.” CAL. CIV. CODE § 1770. The UCL prohibits any “unlawful, unfair or fraudulent
       business act or practice.” CAL. BUS. & PROF. CODE § 17200. The FAL prohibits a business
22     from disseminating any statement “which is untrue or misleading, and which is known, or
23     which by the exercise of reasonable care should be known, to be untrue or misleading.”
       CAL. BUS. & PROF. CODE § 17500. Together, these three statutes “prohibit not only
24     advertising which is false, but also advertising which, although true, is either actually
25     misleading or which has a capacity, likelihood or tendency to deceive or confuse the
       public.” Moore v. Mars Petcare US, Inc., 966 F.3d 1007, 1017 (9th Cir. 2020) (quoting
26     Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008)). Claims under each of
27     these statutes are governed by the “reasonable consumer” test. Under this standard, the
       plaintiff must show that “members of the public are likely to be deceived.” Williams, 552
28     F.3d at 938.

                                                    2
                                                                               3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1955 Page 3 of 11



 1     defined as “[a]ll U.S. citizens who reserved or booked a Marriott owned or franchised hotel
 2     room online and stayed in any such room for overnight accommodation and were charged
 3     an amount therefore that was higher than the room rate quoted or advertised per day plus
 4     government imposed taxes and government imposed fees in their respective state of
 5     citizenship on or after January 1, 2012 and until the Class is certified, for personal use and
 6     not for resale,”—and a “California Class”—defined as All persons who reserved or booked
 7     a Marriott owned or franchised hotel room online in California and stayed in any such room
 8     for overnight accommodation and were charged an amount therefore that was higher than
 9     the room rate quoted or advertised per day plus government imposed taxes and government
10     imposed fees in California on or after January 1, 2012 and until the Class is certified, for
11     personal use and not for resale[.]” ECF No. 82 at ¶¶ 85–86.
12           Plaintiffs allege that Defendant engages in false and deceptive advertising in the way
13     Defendant represents the prices for Defendant’s hotel rooms, services, and amenities. See
14     generally ECF No. 82; id. at ¶ 17 (“At issue in this case is the growing and continued unfair
15     and deceptive practice of hotels advertising bargain-priced daily room rates online, but not
16     including fees charged in the initially advertised room rate”). Defendant is a multinational
17     hospitality company that owns, manages, and franchises2 at least 189 hotels and resorts
18     worldwide. Id. at ¶¶ 11, 21. Defendant advertises its available rooms and daily room rates
19     online through its own website and the websites of third-party online travel agencies
20     (“OTAs”), such as Priceline and Expedia. Id. at ¶ 16.
21           When a consumer uses Defendant’s website to search for a hotel room by destination
22     and date, Defendant’s website will list various hotels and rooms with matching availability.
23     Id. at ¶ 23. At this initial stage, the quoted daily room rate for each hotel does not include
24     or mention the mandatory resort fee a consumer must pay. Id. at ¶ 24. Once a consumer
25
26
27     2
         Though Defendant’s franchise agreements typically allow franchisees to set their own
       rates for guest room charges, franchisees must still comply with Defendant’s resort fee
28     policy, which allows Defendant to control the resort fee charged by franchisees. Id. at ¶ 22.

                                                     3
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1956 Page 4 of 11



 1     selects a particular property, Defendant’s website directs the consumer to another webpage
 2     that lists the rooms available at the selected property, along with the daily rates for those
 3     rooms. Id. at ¶¶ 25–26. This webpage displays a light blue box at the top of the page with
 4     blue bold font that states that a “daily destination amenity fee will be added to the room
 5     rate,” followed by the hours for the property’s concierge lounge. Id.
 6           If a consumer then selects a specific room from the selected property, Defendant’s
 7     website brings the consumer to a page titled, “Review Reservation Details.” Id. at ¶ 28.
 8     This page displays a picture of the room; the details of the reservation, such as date, number
 9     of rooms, and guests per room; and two drop-down menus at the bottom of the page, one
10     titled “Choose Room Features” and the other titled “Summary of Charges.” Id. If the
11     consumer clicks the “Summary of Charges” menu, this same page drops down a summary
12     breaking down the overall costs of the reservation by room rate, “Destination Amenity
13     Fee,” and “Estimated government taxes and fees.” Id. at ¶ 29. Below the total cost listed in
14     this drop-down menu, the page also displays, in smaller and lighter-colored font,
15     “Additional Charges,” including on-site parking and valet parking fees. Id.
16           At some properties, Defendant does not charge an amenity fee. See, e.g., id. at ¶ 35.
17     When a consumer selects a room reservation at one of these properties, Defendant’s
18     website displays the same “Review Reservation Details” page, including the same
19     “Summary of Charges” presenting the total charge for the room consisting of the room rate
20     plus “USD Taxes and Fees.” Id. Since these properties do not charge an amenity fee,
21     however, the “USD Taxes and Fees” consists solely of government taxes and fees. Id. at
22     ¶ 38. Plaintiff alleges that this is misleading because Defendant’s hotel room presents
23     “USD Taxes and Fees” to represent one component of the hotel room charge, regardless of
24     whether the “USD Taxes and Fees” includes an amenity fee or not. See id. at ¶¶ 35–36.
25           Plaintiffs allege that Defendant also deceives consumers by misusing former price
26     comparisons. Id. at ¶¶ 51–52. For example, Defendant advertised its room rate as $192,
27     with a line through it, with the bargain rate of $148 next to it. Id. at ¶ 51. Due to the amenity
28     fee raising the rate to $188, Plaintiff alleges that Defendant misleads consumers that they

                                                       4
                                                                                    3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1957 Page 5 of 11



 1     are saving $44, when in reality, they are only saving $4. Id.
 2           Plaintiffs further allege that Defendant’s website is misleading because of
 3     inconsistent representations regarding what amenities are covered by the amenity fee or
 4     are offered complimentary. See, e.g., id. at ¶¶ 37–38. For example, Defendant’s hotel may
 5     indicate that the amenity fee “includes high speed Internet/resort equipment rentals/fitness
 6     classes and more.” Id. at ¶ 37. Nonetheless, Defendant may simultaneously advertise that
 7     fitness classes are “[c]omplimentary” and that the “[f]itness center is free of charge for
 8     hotel guests.” Id. at ¶ 38.
 9           Plaintiffs also allege that Defendant misleadingly fails to include resort fees in the
10     rates advertised by OTAs. See, e.g., id. at ¶ 40. On Expedia, for example, the quoted room
11     rate does not include or mention any resort or amenity fee. Id. When a consumer clicks
12     “Select your room,” Expedia directs the consumer to another page containing the same
13     quoted room rate. See id. at ¶ 41. Selecting the quoted price then directs the consumer to
14     another page that fails to display a resort or amenity fee. See id. at ¶¶ 42–43. Instead, the
15     page includes only the discounted bargain price and the “Taxes and Fees,” see id.,
16     indicating that there is a “Mandatory property fee: Collected by property” with a link to
17     “Details.” Id. at ¶¶ 43, 45. Only by clicking on “Details” does the consumer learn the
18     amount of the resort fee and what it claims to include. See id. at ¶ 44. Nonetheless, Expedia
19     may advertise that a room includes “Free WiFi,” while simultaneously indicating that the
20     “Resort fee” includes “Internet access.” See id. at ¶ 45.
21           II.    PROCEDURAL BACKGROUND
22           On June 4, 2021, Plaintiff served his amended responses to Defendant’s first set of
23     discovery requests. ECF No. 101 at 109, 143. On June 24, 2021, pursuant to the Court’s
24     Chambers Rules, the parties notified the Court that they disagreed about whether Plaintiff
25     should be required to produce documents relating to various ticket purchases. Email to
26     Chambers (June 24, 2021 at 11:21 a.m.); see Chmb.R. at 2. The Court held a telephonic
27     discovery conference on June 30, 2021. ECF No. 94. The Court found it appropriate to
28     issue a briefing schedule. ECF No. 95. The parties timely filed their Joint Motion for

                                                     5
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1958 Page 6 of 11



 1     Determination of Discovery Dispute on July 15, 2021. ECF No. 101. This order follows.
 2           III.   DISCOVERY REQUEST AT ISSUE
 3           Defendant seeks to compel responsive documents to its first set of Requests for
 4     Production of Documents (“RFPs”), specifically, number 16. ECF No. 101 at 3–6, 133. In
 5     RFP No. 16, Defendant requests:
 6           All documents [dated January 1, 2012 to December 31, 2017] relating to any
             purchase by Mr. Branca or someone acting on his behalf and/or at his direction
 7
             of any product or service for which he was charged and paid a mandatory fee,
 8           including but not limited to fees associated with hotels, airline tickets, sporting
             event tickets, and concert tickets.
 9
10     Id. at 133; see id. at 3, 145 (narrowing request, originally seeking documents from
11     January 1, 2010, to the present). Plaintiff objects to the discovery request on the grounds3
12     that it is overbroad, not relevant to any party’s claims or defenses, not proportional to the
13     needs of the case, and unduly burdensome. Id. at 6, 133–34.
14           IV.    PARTIES’ POSITIONS
15           Defendant contends that, because Plaintiff alleges that he believed the advertised

16     room rate was the total price, “a jury likely would have to find that [Plaintiff] never had
17     encountered partition practicing, and thus the notion of a website advertising a base rate
18     and then later adding charges before a purchase is made was entirely foreign to him.” ECF
19
20
       3
21       Plaintiff also objected on the grounds that the requests are vague, ambiguous, duplicative,
       harassing, and subject to attorney-client privilege, work product doctrine, and Plaintiff’s
22     right to privacy. ECF No. 101 at 115, 133–34. However, these objections were not
23     reasserted in the instant motion, and are therefore deemed waived. See, e.g., SolarCity
       Corp. v. Doria, No. 16cv3085-JAH-RBB, 2018 WL 467898, at *3 (S.D. Cal. Jan. 18, 2018)
24     (courts in this district “generally consider[ ] only those objections that have been timely
25     asserted in the initial response to the discovery request and that are subsequently reasserted
       and relied upon in response to the motion to compel.”); Sherwin-Williams Co. v. Earl
26     Scheib of Cal., Inc., No. 12cv2646-JAH-JMA, 2013 WL 12073836, at *2 n.1 (S.D. Cal.
27     Mar. 4, 2013) (deeming all objections raised in response to the discovery requests but not
       addressed in the discovery motion to be moot or waived, limiting its review to arguments
28     presented in the parties’ briefs).

                                                      6
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1959 Page 7 of 11



 1     No. 101 at 4. Thus, Defendant seeks to discover Plaintiff’s past experience with partition
 2     pricing. Id. For example, “[i]f the evidence shows that [Plaintiff] made dozens of online
 3     purchases involving partition pricing before making the subject Marriott reservation, it
 4     makes it far less likely that the partition pricing on Costco’s website allegedly deceived
 5     him because he would have been well familiar with the concept of an advertised price not
 6     being the total price.” Id. at 4–5. Defendant requests information for products and services
 7     outside the hotel industry (e.g., airline tickets, sporting event tickets, and concert tickets),
 8     and argues that these documents are still relevant because the current lawsuit is based on
 9     partition pricing via the “Costco website, Marriott website, Expedia website, and Orbitz
10     website,” which disclose resort fees in their “own unique manner.” Id. Defendant also
11     reiterates that Plaintiff Hall previously agreed to produce the same documents at issue here,
12     seemingly undermining Plaintiff Branca’s position that the information is not relevant. Id.
13     at 5. Defendant further argues that its request is not unduly burdensome because it asked
14     Plaintiff “to apply a few dozen search terms (such as ‘Delta,’ ‘Ticketmaster,’ ‘Airbnb,’
15     etc.) … to his email accounts[,]” and reiterates that Plaintiff “will not need to review
16     account statements or cross reference any documents.” Id. at 5–6.
17           Plaintiff contends that the information sought by Defendant is not relevant. Id. at 7.
18     Because “[t]he key issue in this case is whether the representations and omissions on
19     Marriott’s website and the OTA websites are misleading to a reasonable consumer,”
20     Plaintiff’s “familiarity with purchasing airline tickets, sporting event tickets, and concert
21     tickets is not relevant in determining whether Plaintiff Branca and other class members
22     were deceived by” Defendant. Id. at 7–8. Plaintiff Branca also explains that, just because
23     Plaintiff Hall produced the documents, that it does not have any bearing on whether the
24     documents are relevant. Id. at 9. Differentiating the burden to Plaintiff Branca here, counsel
25     represents that Plaintiff Hall’s employer had produced the documents, not Plaintiff Hall
26     himself. Id. Plaintiff then recounts the burden he would face in “scouring through his
27     account statements and searching for statements from financial institutions he may no
28     longer use.” Id. at 8.

                                                      7
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1960 Page 8 of 11



 1           V.     LEGAL STANDARD
 2           Nonprivileged information is discoverable under Rule 26 if it is (1) relevant to any
 3     party’s claim or defense, and (2) proportional to the needs of the case. FED. R. CIV. P. 26(b).
 4     Information need not be admissible to be discoverable. Id. The Court has broad discretion
 5     in determining relevancy for discovery purposes. See Hallett v. Morgan, 296 F.3d 732, 751
 6     (9th Cir. 2002); see cf. U.S. Fidelity & Guar. Co. v. Lee Investments L.L.C., 641 F.3d 1126,
 7     1136 (9th Cir. 2011) (“District courts have wide latitude in controlling discovery, and
 8     [their] rulings will not be overturned in the absence of a clear abuse of discretion.”)
 9     (internal quotation and citations omitted).
10           When analyzing relevance, Rule 26(b) no longer limits discovery to information
11     “reasonably calculated to lead to the discovery of admissible evidence.” In Re Bard IVC
12     Filters Prods. Liab. Litig., 317 F.R.D. 562, 563–64, 564 n.1 (D. Ariz. 2016) (discussing
13     the 2015 amendments to the Federal Rules of Civil Procedure and the advisory committee’s
14     explicit removal of the phrase “reasonably calculated,” and listing cases that continue to
15     use the outdated pre-2015 standard). The relevance standard is commonly recognized as
16     one that is necessarily broad in scope in order “to encompass any matter that bears on, or
17     that reasonably could lead to other matter that could bear on, any issue that is or may be in
18     the case.” Doherty v. Comenity Capital Bank, No. 16cv1321-H-BGS, 2017 WL 1885677,
19     at *2 (S.D. Cal. May 9, 2017) (internal quotation omitted). Regardless of its broad nature,
20     however, relevance is not without “ultimate and necessary boundaries.” Id.
21           Information must be “proportional to the needs of the case” to fall within the scope
22     of permissible discovery. FED. R. CIV. P. 26(b)(1). When analyzing the proportionality of
23     a party’s discovery requests, a court should consider the importance of the issues at stake
24     in the action, the amount in controversy, the parties’ relative access to the information, the
25     parties’ resources, the importance of the discovery in resolving the issues, and whether the
26     burden or expense of the proposed discovery outweighs its likely benefit. Id. “The 2015
27     amendments to Rule 26(b)(1) emphasize the need to impose ‘reasonable limits on
28     discovery through increased reliance on the common-sense concept of proportionality.’”

                                                      8
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1961 Page 9 of 11



 1     Roberts v. Clark Cty. Sch. Dist., 312 F.R.D. 594, 603 (D. Nev. 2016) (internal citation
 2     omitted). Both discovery and Rule 26 are intended to provide parties with “efficient access
 3     to what is needed to prove a claim or defense, but eliminate unnecessary or wasteful
 4     discovery.” Id.
 5           VI.    DISCUSSION
 6           Though the information sought is not relevant to Plaintiff’s claims,4 the Court finds
 7     that it is relevant to Plaintiff’s credibility. The Court agrees with Defendant that evidence
 8     that Plaintiff “made dozens of online purchases involving partition pricing before making
 9     the subject Marriott reservation” could negatively impact his credibility, since it would be
10     “far less likely that the partition pricing on Costco’s website [] deceived him because he
11     would have been well familiar with the concept of an advertised price not being the total
12     price.” ECF No. 101 at 4–5. However, the Court finds that RFP No. 16 is overbroad.
13     Plaintiff’s prior hotel accommodation purchases are relevant, but the fee structures and
14
15
16     4
         Whether Plaintiff himself was deceived (see ECF No. 101 at 4–5) is not at issue. See
17     Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1025–26 (9th Cir. 2008) (“a UCL fraud
       claim requires no proof that the plaintiff was actually deceived”); Williams, 552 F.3d at
18     938 (“Appellants’ claims under these California statutes [UCL and CLRA] are governed
19     by the ‘reasonable consumer’ test. [] ‘[T]he false or misleading advertising and unfair
       business practices claim must be evaluated from the vantage of a reasonable consumer.’
20     []”) (internal citation omitted); Charbonnet v. Omni Hotels & Resorts, No. 20cv1777-
21     CAB-DEB, 2020 WL 7385828, at *3 (S.D. Cal. Dec. 16, 2020) (“Claims under each of
       these statutes [CLRA, UCL, and FAL] are governed by the ‘reasonable consumer’ test.
22     Under this standard, the plaintiff must show that ‘members of the public are likely to be
23     deceived.’ [].”) (internal citation omitted); Hadley v. Kellogg Sales Co., 324 F. Supp. 3d
       1084, 1116 (N.D. Cal. 2018) (“deception and materiality under the FAL, CLRA, and UCL
24     are governed by an objective ‘reasonable consumer’ test. Because deception and
25     materiality are objective questions, Plaintiff ‘has no burden to establish that there is a
       uniform understanding among putative class members as to the meaning of’ the challenged
26     health statements, ‘or that all or nearly all of the class members shared any specific belief.’
27     []. Instead, Plaintiff need only make ‘an objective showing of a probability that a significant
       portion of the relevant consumers acting reasonably could be misled’ by the challenged
28     statements. []”) (internal citations omitted).

                                                      9
                                                                                  3:19-cv-01715-JLS-AHG
 Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1962 Page 10 of 11



 1   disclosure, as well as purchasing models, for airline tickets, sporting event tickets, and
 2   concert tickets are distinguishable5 from the hotel reservations at issue in this case.6 Though
 3   the Court finds the hotel accommodation aspect of RFP No. 16 relevant, the Court declines
 4   to grant Defendant’s motion to compel. In RFP No. 9, Defendant requested “[a]ll
 5   documents constituting or relating to reservations at a non-Marriott Hotel charging a Resort
 6   Fee made by Mr. Branca or on his behalf and/or at his direction.” Id. at 125. Thus, ordering
 7   production of “[a]ll documents relating to any purchase by Mr. Branca or someone acting
 8   on his behalf and/or at his direction of any product or service [associated with hotels] for
 9   which he was charged and paid a mandatory fee”—RFP No. 16—would be duplicative.
10   See id. at 133; see also FED. R. CIV. P. 26(b)(2)(C)(i) (the court must limit the extent of
11   discovery when “the discovery sought is … duplicative”).
12
13
     5
14     For example, NFL tickets sold through Ticketmaster are listed in multiple locations on
     the website as “$95.00 ea + Fees.” See Atlanta Falcons v. Cleveland Browns, NFL TICKET
15   EXCHANGE, TICKETMASTER, https://www.ticketmaster.com/atlanta-falcons-vs-cleveland-
16   browns-atlanta-georgia-08-29-2021/event/0E005A8993E71AAD (last visited Aug. 4,
     2021). Airline tickets sold through Delta are listed in multiple locations as the ultimate
17   price, i.e., they already include all taxes and fees. See Trip Summary, DELTA,
18   https://www.delta.com/complete-purchase/trip-summary?cacheKeySuffix=b284be4d-
     8c2f-4afb-9ddd-dcce9f283534&cartId=d8f5582c-7223-4db2-a50c-
19   287c420da91f&app=sl-sho (last visited Aug. 4, 2021).
20   6
       Additionally, while negotiating Plaintiff Hall’s response to the identical discovery
21   request, Defendant’s counsel asked Plaintiffs’ counsel whether “Mr. Hall confirm[ed] that
     the only websites where he made a purchase where a mandatory fee was charged are
22   contained in the following list? United, Delta, American, Southwest, JetBlue, [Alaska],
23   Spirit, Ticketmaster, Orbitz, Expedia, Priceline, Booking, Airbnb, Stubhub, and
     LiveNation.” ECF No. 101 at 147 (internal quotation marks omitted). Here, Defendant
24   “simply asks [Plaintiff] Branca to apply a few dozen search terms [] which [Plaintiff]
25   Branca’s counsel had agreed to for [Plaintiff] Hall[.]” Id. at 5–6. However, those search
     terms were specific to Plaintiff Hall’s purchase history, and there is no evidence before the
26   Court that Plaintiff Branca used any of the websites—i.e., that the terms were relevant or
27   narrowly tailored to him. See cf. Rivera v. NIBCO, Inc., 364 F.3d 1057, 1072 (9th Cir.
     2004) (noting generally that district courts “need not condone the use of discovery to
28   engage in ‘fishing expedition[s]’”).

                                                   10
                                                                                3:19-cv-01715-JLS-AHG
 Case 3:19-cv-01715-JLS-AHG Document 106 Filed 08/05/21 PageID.1963 Page 11 of 11



 1        VII. CONCLUSION
 2        For the reasons set forth above, the Court DENIES Defendant’s motion to compel.
 3   ECF No. 101.
 4
          IT IS SO ORDERED.
 5
     Dated: August 5, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             11
                                                                       3:19-cv-01715-JLS-AHG
